Citation Nr: 0618168	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Type II Diabetes Mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to the Type II Diabetes 
Mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the Type II Diabetes 
Mellitus.





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant has confirmed service in the reserves with the 
Air National Guard from January 1960 to October 1972 and with 
the United States Coast Guard from October 1972 to June 1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The appellant elected to appear at a hearing to be held at 
his local RO before the Board.  See VA Form 9 received in 
June 2004.   Notice of the hearing was sent to the appellant 
in October 2005.  The letter was not returned as 
undeliverable.  The regularity of the mail is presumed.  The 
appellant failed to appear for his November 2005 hearing.  As 
such, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (d).

The claims for service connection for hypertension, 
peripheral neuropathy, and erectile dysfunction, to include 
as secondary to the Type II diabetes mellitus, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Veterans Benefits Administration, Appeals 
Management Center (VBA AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant's service consisted of periods of active 
duty training with the Air National Guard and United States 
Coast Guard.  

2.  The appellant had no periods of active duty, but he has 
achieved the status of a "veteran" under the law for 
purposes of receiving VA benefits because service connection 
has been awarded for hearing loss and tinnitus related to 
acoustic trauma from aircraft during his service with the Air 
National Guard in the 1960s.

3.  During his service with the Air National Guard in 
February and March 1966 and June 1967, the veteran's duties 
included transporting supplies into the Republic of Vietnam, 
and he was in Vietnam for three days on three separate 
occasions on February 17, 1966; March 22, 1966; and June 15, 
1967.

4.  The veteran sustained at least some of the acoustic 
trauma that caused his service-connected hearing loss while 
transporting supplies into Vietnam in 1966 and 1967, and 
therefore those periods of active duty for training in 
February and March 1966 and June 1967 constitute "active 
military service", and he is a considered a "veteran" 
under the law for purposes of receiving VA benefits based on 
those periods.

5.  The veteran is presumed under the law to have been 
exposed to herbicides, including Agent Orange, during his 
periods of visitation in Vietnam in 1966 and 1967; he 
currently has Type II diabetes mellitus which is presumed 
under the law to have been caused by his exposure to 
herbicides; and therefore service connection is warranted in 
this case for Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing service connection for Type II 
diabetes mellitus as due to herbicide exposure are met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for Type II diabetes mellitus, and 
therefore the benefits sought on appeal have been granted in 
full with regard to this claim.  

With regard to assigning a disability rating and an effective 
date for this benefit, any defect in notification concerning 
these elements for the claim for service connection can be 
cured prior to the RO's issuing the rating decision 
implementing the grant of service connection.  With regard to 
the other claims which are subject to the Board's remand 
order below, any defects with regard to VCAA notice and duty 
to assist may be cured on remand.  

Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case at this time, no harm or 
prejudice to the veteran has resulted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases listed 
under section 3.309(e), including type II diabetes mellitus, 
shall be service-connected if the requirements of 
section 3.307(a)(6) are met even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of section 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) 
provides that the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(a)(6) also 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(d)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2005).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), 
(d).  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served only on active or inactive 
duty for training.  The effect is that an individual who has 
served only on active or inactive duty for training must 
establish a service-connected disability in order to achieve 
veteran status and to be entitled to compensation.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, 
the advantage of certain evidentiary presumptions, provided 
by law to assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

Analysis

The appellant contends that he is entitled to service 
connection for Type II diabetes mellitus.  Specifically, he 
asserts that he is entitled to presumptive service connection 
due to herbicide exposure based on his period of service in 
Vietnam.  Having carefully considered the appellant's claim 
in light of the record and the applicable law, the appeal as 
to this issue will be granted.

Turning to the evidence of record, the Board finds that the 
majority of the appellant's service consisted of periods of 
active duty training with the Air National Guard and United 
States Coast Guard.  While the appellant was in Vietnam on 
February 17, 1966, March 22, 1966, and June 15, 1967, the 
National Personnel Records Center (NPRC) confirmed the 
appellant had no other service other than for training 
purposes.  Thus, it appears that the appellant did not have 
any periods of active duty.  Based on his service on active 
and inactive duty for training only, he would not be afforded 
the evidentiary presumptions offered to assist "veterans" 
with their claims, including the presumption of service 
connection based on herbicide exposure for certain diseases, 
including type II diabetes mellitus, afforded to "veterans" 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

However, in an April 2003 rating decision, the RO awarded 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective February 2003.  The same 
decision also granted service connection for tinnitus and 
assigned a 10 percent evaluation effective February 2003.  
Service connection was based on the opinion of the March 2003 
audiologist that the appellant's bilateral hearing loss and 
tinnitus were incurred as a result of acoustic trauma during 
his service with the Air National Guard between 1965 and 
1969. 

Though the appellant had no periods of active duty, he has 
achieved the status of a "veteran" under the law for 
purposes of receiving VA benefits because service connection 
has been awarded for bilateral hearing loss and tinnitus 
related to acoustic trauma from aircraft during his service 
with the Air National Guard in the 1960s.  During his service 
with the Air National Guard in February and March 1966 and 
June 1967, the veteran's duties included transporting 
supplies into the Republic of Vietnam.  The NPRC confirmed 
the appellant was in Vietnam for three days on three separate 
occasions on February 17, 1966; March 22, 1966; and June 15, 
1967.

Because, according to the medical opinion in this case, the 
appellant sustained at least some of the acoustic trauma that 
caused his service-connected hearing loss and tinnitus while 
transporting supplies into Vietnam in 1966 and 1967, those 
periods of active duty for training in 1966 and 1967 
constitute "active military, naval, or air service", and he 
is a considered a "veteran" under the law for purposes of 
receiving VA benefits based on those periods.  Biggins, 1 
Vet. App. at 479 (Steinberg, J., concurring) (noting that had 
appellant suffered a lasting back disability during active 
duty for training, then that period of active duty for 
training would have qualified as "active . . . service" 
within the definition afforded under 38 U.S.C.A. § 101(24), 
and then she would have been [a "veteran" based on that 
period] and eligible for the benefit of the presumption of 
service connection for certain chronic diseases afforded to 
"veterans" under 38 U.S.C. § 1112); see also Grose v. 
Brown, 4 Vet. App. 144, 147 (1993) (noting that, although 
section 1137 was added to the law so that the presumptions 
provided by section 1112 could be applied not only to 
veterans who served "during a period of war" but also to 
veterans who served during peacetime, nothing in the 
legislative history suggests that Congress intended to remove 
the requirement in section 1112 that, in order for the 
presumptions to apply, the veteran must have "served for 
ninety days or more").  Thus, having achieved the status of 
"veteran" by virtue of the RO's having awarded 
service-connected disability based, in part, on those periods 
of service in the 1960s, he is presumed under the law to have 
been exposed to herbicides, including Agent Orange, during 
his periods of visitation in Vietnam in 1966 and 1967.  38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Concerning this, the Board notes that, unlike the presumption 
afforded for certain chronic diseases under section 1112(a) 
of the statute, section 1116, governing the presumption of 
service connection based on herbicide exposure, does not 
require that the veteran have served a certain number of 
days.  Compare 38 U.S.C.A. § 1112(a), with 38 U.S.C.A. 
§ 1116; see also 38 C.F.R. § 3.307(a)(1), (6).

The appellant was diagnosed with Type II diabetes mellitus in 
1998.  He was afforded a VA peripheral neuropathy examination 
in April 2003.  The examiner indicated the appellant informed 
him that he "served in Vietnam."  The examiner noted the 
veteran had been diagnosed with diabetes mellitus and 
exposure between Agent Orange and diabetes had been proven.  
Thus, he rendered the opinion that it was likely that 
diabetes was service-related.  

Because the appellant has achieved the status of "veteran" 
by virtue of the RO's having awarded service-connected 
disability based, in part, on those periods of service in the 
1960s, he is presumed under the law to have been exposed to 
herbicides, including Agent Orange, during his periods of 
visitation in Vietnam for three days on three separate 
occasions in 1966 and 1967, and those periods of service are 
now considered active service.  Accordingly, service 
connection may be granted for type II diabetes mellitus based 
on the presumption in the law afforded to veterans who served 
on active military, naval, or air service in Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).


ORDER

Entitlement to service connection for Type II diabetes 
mellitus, as due to herbicide exposure, is granted. 


REMAND

The appellant has also filed claims of entitlement to service 
connection for hypertension, peripheral neuropathy, and 
erectile dysfunction, to include as secondary to Type II 
diabetes mellitus.  In the decision above, the Board has 
awarded service connection for Type II diabetes mellitus as 
due to herbicide exposure.  Service connection may be granted 
on a secondary basis when a disability is determined to be 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

The Board finds that a VA examination is necessary to render 
a decision on the merits of the pending claims.  Under the 
VCAA, an examination is necessary to make a decision on a 
claim, if the evidence of record contains the following: 
(1) competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

In the April 2003 VA peripheral nerves examination, the 
examiner noted the appellant had "signs and symptoms of 
peripheral neuropathy," but that a nerve conduction study 
was warranted to assess the severity of the peripheral 
neuropathy and to check for secondary causes of peripheral 
neuropathy like B12 deficiency and different types of 
infections like Lyme and syphilis.  Erectile dysfunction was 
thought "likely to be related to diabetes," but a Urology 
evaluation was necessary.  The Board finds that the nexus 
opinion with respect to claims for peripheral neuropathy and 
erectile dysfunction are not clear and thus, further 
evaluation is warranted.  

The diagnosis of hypertension was confirmed by VA examiners 
in March 2003.  However, the examiner failed to render an 
opinion as to causation.  Upon remand, the appellant should 
be afforded appropriate VA examinations to render an opinion 
as to the etiologies of the claimed disorders.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claims and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims 
as reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  VBA AMC should then arrange for the 
appellant to be examined in order to 
render an opinion as to the etiology of 
any hypertension, peripheral neuropathy, 
and erectile dysfunction which may be 
present. The examiners should review all 
pertinent medical records in the claims 
file, a copy of this REMAND, and should 
state in the examination reports that 
such review was performed.  

Cardiology Examination:  Upon examination 
of the appellant, the examiner should 
report whether any hypertension, which 
may be present, is proximately due to or 
the result of the service connected Type 
II diabetes mellitus.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.  

Urology Examination:  Upon examination of 
the appellant, the examiner should report 
whether (a) the appellant currently has 
erectile dysfunction and if so, (b) 
whether it is proximately due to or the 
result of the service connected Type II 
diabetes mellitus.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.  

Peripheral Nerves Examination:  Upon 
examination of the appellant, the 
examiner should report whether (a) the 
appellant currently has peripheral 
neuropathy and if so, (b) whether it is 
proximately due to or the result of the 
service connected Type II diabetes 
mellitus.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed

3.  The appellant must be properly 
informed of his scheduled VA 
examinations, and he should be given 
notice of the consequences of failure to 
report for the examinations, including an 
explanation of the provisions of 38 
C.F.R. § 3.655.  If the appellant does 
not report for the examinations, the 
claims folder should include clear 
documentation of his failure to report, 
including a statement as to whether he 
failed to appear without notice, or 
whether he requested cancellation or 
postponement and rescheduling of the 
examinations.

4.  Thereafter, the appellant's claims 
for service connection for hypertension, 
erectile dysfunction, and peripheral 
neuropathy, to include as secondary to 
the service-connected Type II diabetes 
mellitus, should be readjudicated.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, a summary of the evidence, 
and the applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  The appellant 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


